ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND DENYING FINOVA CAPITAL CORPORATION’S RENEWED MOTION FOR SUMMARY

ALEXANDER L. PASKAY, Bankruptcy Judge.
(Doc. No. 63 and 68)
THE MATTERS under consideration in these confirmed Chapter 11 cases of Optical Technologies, Inc., and its several affiliates, collectively referred to as the RE-COMM Debtors, are Defendant’s Motion for Summary Judgment (Doc. No. 63) and a Renewed Motion for Summary Judgment (Doc. No. 68) filed by Finova Capital Corporation, the Plaintiff in the above-captioned adversary proceeding.
It is the conclusion of this Court that the crucial issue, the adequacy of notice, is not *298suitable for a summary disposition. Based on the foregoing, the Defendant’s Motion for Summary Judgment and Finova Capital Corporation’s Renewed Motion for Summary Judgment are hereby denied.
Accordingly it is
ORDERED, ADJUDGED AND DECREED that Finova Capital Corporation’s Renewed Motion for Summary Judgment (Doc. No. 68) be, and the same is hereby, denied. It is further
ORDERED, ADJUDGED AND DECREED that the Defendant’s Motion for Summary Judgment (Doc. No. 63) be, and the same is hereby, denied. It is further
ORDERED, ADJUDGED AND DECREED that a pretrial conference shall be held on_, 2006, beginning at __..m. at Courtroom 9A, Sam M. Gibbons United States Courthouse, 801 N. Florida Ave., Tampa, Florida, to schedule the matter for trial.
DONE AND ORDERED.